Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/26/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 8/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,484,292 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 10, filed 8/26/2021, with respect to rejection of 35 U.S.C § 102(a)(1) of claims 1-3, 5, 14, and 18-20 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 102(a)(1) has been withdrawn. 
Applicant’s arguments, see pages 10-12, filed 8/26/2021, with respect to rejection of 35 U.S.C § 103 of claims 2-5, 8, and 9 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103(a) has been withdrawn. 
Applicant’s arguments, see page 10, filed 8/26/2021, with respect to rejection of 35 U.S.C § 103 of claims 10, 13 and 14 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103(a) has been withdrawn. 
Claims 22 is cancelled.

Allowable Subject Matter
Claims 1-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-21 and 23 are allowable over prior art of record (in particular, CONRAD et al. (US 2008/0320357); Okumura et al. (US 7,114,002); Abelow (US 2012/0069131)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
Regarding claims 1 and 18-20, “wherein selection between retransmission processing and non-retransmission processing is determined based on a content of the previously transmitted packet, and during non-retransmission processing, the another packet is transmitted instead of the previously transmitted packet while maintaining a same sequence information as the previously transmitted packet” in combination with other limitations recited in claims 1 and 18-20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/            Primary Examiner, Art Unit 2469